Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”), dated as of August 10, 2006 (the
“Effective Date”) is by and among Prosperity Bancshares, Inc., a Texas
corporation (the “Company”), Prosperity Bank, a Texas banking association (the
“Bank”), and James D. Rollins III, an individual residing in Houston, Harris
County, Texas (the “Employee”). The Company and the Bank are collectively
referred to herein as “Prosperity.”

WITNESSETH:

WHEREAS, the Board of Directors of the Company and the Board of Directors of the
Bank, upon recommendation of the Compensation Committee of the Board of
Directors of the Company, believes it is in the best interest of the Company and
the Bank, respectively, to enter into this Agreement to assure Prosperity of
Employee’s continued service, the availability of his full attention and
dedication to Prosperity currently and in the event of any threatened or pending
Change in Control (as defined herein); and

WHEREAS, the Boards of Directors of the Company and the Bank believe it to be
advisable and in the best interests of the Company and the Bank, respectively,
and of the Employee to enter into this Agreement setting forth the terms and
conditions of the employment relationship between the Company, the Bank and the
Employee as forth herein;

NOW THEREFORE, the parties, intending to be legally bound, for the consideration
set forth in this Agreement and for other good and valuable consideration, agree
as follows:

1. Employment. On the terms and subject to the conditions set forth in this
Agreement, the Company and the Bank hereby agree to employ Employee, and engage
the services of the Employee to serve as President of the Company and the Bank,
and Employee hereby accepts employment with the Company and the Bank according
to the terms set forth in this Agreement.

2. Duties. The Employee shall have the position (including status, offices,
titles and reporting requirements), authority, duties, and responsibilities
customarily associated with the president of a bank having assets similar in
nature and value to the assets of Prosperity.

3. Term of Agreement. The term of this Agreement shall be as follows:

3.1 Term. The Term of this Agreement shall commence on the Effective Date and
continue for a period of three years (“Term”), unless terminated sooner as
herein provided.

3.2 Extensions. At the conclusion of each anniversary of the Effective Date of
this Agreement, the Term of this Agreement shall automatically be extended to a
period of three (3) years, unless this Agreement is terminated sooner as herein
provided; provided however, that the Agreement shall not extend beyond the year
in which Employee turns sixty-seven (67) years of age.



--------------------------------------------------------------------------------

4. Compensation and Benefits. The compensation and other benefits payable to
Employee under this Agreement shall constitute the full consideration to be paid
to Employee for all services to be rendered by Employee to Prosperity.

4.1 Base Salary. During the first year of the Term of this Agreement, Prosperity
shall pay Employee a base salary (“Base Salary”) of $400,000 per annum,
commencing on the date of execution of this Agreement. The Employee’s Base
Salary shall be payable in accordance with Prosperity’s customary policies,
subject to payroll and withholding deductions as may be required by law and
other deductions applied generally to employees of Prosperity for insurance or
other employee benefit plans.

4.2 Annual Review. The Employee’s Base Salary shall be reviewed annually by the
Compensation Committee of the Company and may be increased from time to time at
the discretion of the Compensation Committee of the Company and the Board of
Directors of the Bank.

4.3 Reimbursement of Expenses. During the Term of this Agreement, Employee shall
be reimbursed for any and all reasonable costs and expenses incurred by Employee
in performance of his services and duties as specified in this Agreement or
incurred by Employee on behalf of, or in furtherance of the business of,
Prosperity, including, but not limited to business expenses incurred in
connection with travel and entertainment; provided, however, that Employee shall
submit to Prosperity supporting receipts and information satisfactory to
Prosperity with respect to such reasonable costs and expenses. The Employee
shall also be provided with the use of an automobile of Employee’s selection
with a purchase cost not exceeding $65,000, and Prosperity will reimburse all
operating expenses incurred by Employee for use of such automobile in carrying
out Employee’s duties for Prosperity. Upon termination of this Agreement,
Employee shall be entitled to purchase the automobile from the Bank by payment
of the NADA trade-in value of such automobile.

4.4 Benefits. During the term of Employee’s employment, Employee shall be
entitled (i) to receive health insurance benefits with the same coverages and
deductibles as are currently in effect with respect to Employee and his spouse
(subject to the availability of such benefits at a reasonable cost), (ii) to
participate in the Prosperity’s other benefit plans to such extent as determined
by the Board of Directors of the Company and (iii) to participate in the
Prosperity’s other policies, including vacation and sick leave.

5. Conflicts of Interests; Covenant Not to Compete.

5.1 Employee shall, during the term of this Agreement, devote his time,
attention, energies and business efforts to his duties as an employee of
Prosperity and to the business of Prosperity. Employee shall not, during the
term of this Agreement, directly or indirectly, for and on behalf of himself or
any person, firm, partnership, corporation or other legal entity, own, manage,
operate, control, invest in, make loans on advances to, guarantee the
obligations of or participate in the ownership or management or operations of or
be employed by or otherwise engage in the operation of any business that is in
competition in any manner whatsoever with the business of Prosperity.

 

-2-



--------------------------------------------------------------------------------

6. Confidential Information.

6.1 As used herein, “Confidential Information” means all technical and business
information (including financial statements and related books and records,
personnel records, customer lists, arrangements with customers and suppliers,
manuals and reports) of Prosperity and its affiliates which is of a confidential
and/or proprietary character and which is either developed by Employee (alone or
with others) or to which Employee has had access during his employment. Employee
shall, both during and after his employment with Prosperity, protect and
maintain the confidential and/or proprietary character of all Confidential
Information. Employee shall not, during or after termination of his employment,
directly or indirectly, use (for himself or another) or disclose any
Confidential Information, for so long as it shall remain proprietary or
protectible as confidential, except as may be necessary for the performance of
his duties under this Agreement.

7. Termination.

7.1 Termination of Agreement. Except as may otherwise be provided herein, this
Agreement may terminate prior to the end of the Term upon the occurrence of:

(a) Thirty (30) days after written notice of termination is given by either
party to the other; or

(b) Employees’s death or, at Prosperity’s option, upon Employee’s becoming
Disabled (as defined in Section 8.3 hereof).

Any notice of termination given by Employee to Prosperity under Section 7.1(a)
above shall specify whether such termination is made with or without Good
Reason-Change in Control (as defined in Section 8.5 hereof). Any notice of
termination given by Prosperity to Employee under Section 7.1(a) above shall
specify whether such termination is with or without Cause (as defined in
Section 8.4 hereof.

8. Obligations of Prosperity Upon Termination.

8.1 Cause and Other than for Good Reason-Change in Control. If Prosperity
terminates this Agreement with Cause (as defined in Section 8.4) pursuant to
Section 7.1(a) above, or if Employee terminates this Agreement without Good
Reason-Change in Control pursuant to Section 7.1(a) hereof, this Agreement shall
terminate without further obligations to Employee, other than those obligations
owing or accrued to, vested in, or earned by Employee through the date of
termination, including, but not limited to:

(a) to the extent not theretofore paid, Employee’s Base Salary in effect at the
time of such termination through the date of termination; and

(b) any accrued vacation pay not yet paid by Prosperity; and

(c) all other amounts or benefits owing or accrued to, vested in, earned by
Employee through the date of termination under the then existing or applicable
plans, programs, arrangements, and policies of Prosperity.

 

-3-



--------------------------------------------------------------------------------

The aggregate amount of such obligations owing or accrued to, vested in, or
earned by Employee through the date of termination shall be paid by Prosperity
to Employee in cash in one lump sum within thirty (30) days after the date of
termination.

8.2 Good Reason-Change in Control; Other than for Cause Before or After a Change
in Control. If Employee terminates this Agreement with Good Reason-Change in
Control pursuant to Section 7.1(a) hereof, or if Prosperity terminates this
Agreement without Cause before or after the occurrence of a Change in Control
pursuant to Section 7.1(a) hereof, Prosperity shall pay to Employee cash in one
lump sum, less applicable withholding deductions, within thirty (30) days after
the date of termination the aggregate of the following amounts (the “Change in
Control-Lump Sum Payment”):

(i) to the extent not theretofore paid, Employee’s Base Salary at the annual
rate in effect at the time of such termination through the date of termination;
and

(ii) to the extent not theretofore paid, any bonus through the date of
termination; and

(iii) any accrued vacation pay not yet paid by Prosperity; and

(iv) all other amounts or benefits owing or accrued to, vested in, or earned by
Employee through the date of termination under the then existing or applicable
plans, programs, arrangements, and policies of Prosperity; and

(v) an amount equal to three (3) times the Employee’s Base Salary in effect at
the time of such termination.

8.3 Death or Disability.

(a) If Employee’s employment is terminated under Section 7.1(b) hereof by reason
of Employee’s death, Prosperity shall pay to Employee’s legal representatives,
within thirty (30) days after the date of Employee’s death, cash in one lump
sum, less applicable withholding deductions, equal to aggregate of the following
amounts:

(i) to the extent not theretofore paid, Employee’s Base Salary at the annual
rate in effect at the time of death through the date of death; and

(ii) any accrued vacation pay not yet paid by Prosperity; and

(iii) all other amounts or benefits owing or accrued to, vested in, or earned by
Employee through the date of death under the then existing or applicable plans,
programs, arrangements, and policies of Prosperity.

Anything in this Agreement to the contrary notwithstanding, the Employee’s legal
representatives or beneficiaries shall be entitled to receive benefits provided
under the then existing or applicable plans, programs, or arrangements and
policies of Prosperity relating to death.

 

-4-



--------------------------------------------------------------------------------

(b) If Employee’s employment is terminated under Section 7.1(b) hereof by reason
of Employee’s Disability, Prosperity shall pay to Employee, within thirty
(30) days after the date of termination by reason of Employee’s Disability, cash
in one lump sum equal to the aggregate of the following amounts, less applicable
withholding deductions:

(i) to the extent not theretofore paid, Employee’s Base Salary at the annual
rate in effect at the time of such termination through the date of such
termination; and

(ii) any accrued vacation pay not yet paid by Prosperity; and

(iii) all other amounts or benefits owing or accrued to, vested in, or earned by
Employee through the date of termination under the then existing or applicable
plans, programs, arrangements, and policies of Prosperity.

Anything in this Agreement to the contrary notwithstanding, the Employee or the
Employee’s legal representatives or beneficiaries shall be entitled to receive
benefits provided under the then existing or applicable plans, programs, or
arrangements and policies of Prosperity relating to disability. As used herein,
“Disabled” shall mean total disability as determined pursuant to the
Prosperity’s long term disability plan or, if no such plan shall be in effect,
by the Board of Directors of the Company in accordance with their reasonable
business judgment and the normal personnel practices of Prosperity.

8.4 Cause. As used in this Agreement, the term “Cause” means (i) willful
misconduct by Employee, (ii) the gross neglect by Employee of his duties as an
employee, officer or director of Prosperity which continues for more than thirty
(30) days after written notice from Prosperity to Employee specifically
identifying the gross negligence of Employee and directing Employee to
discontinue same, (iii) the commission by Employee of an act, other than an act
taken in good faith within the course and scope of Employee’s employment, which
is directly detrimental to Prosperity and which act exposes Prosperity to
material liability, (iv) the Employee having been indicted for or convicted of
any felony or other crime involving moral turpitude, or (v) current illegal use
of narcotics, illegal drugs or controlled substances by Employee, or the current
use of alcohol by the Employee to an extent which materially impairs the
performance of Employee’s duties.

8.5 Good Reason-Change in Control. As used in this Agreement, the term “Good
Reason-Change in Control” means after the occurrence of a Change in Control (as
defined in Section 8.6) and a determination by Employee that any one or more of
the following events has occurred:

(a) the assignment by Prosperity to Employee of duties that are inconsistent
with the position of President at the time of such assignment, or the removal by
Prosperity from Employee of those duties usually appertaining to the position of
President at the time of such removal; or

(b) a change by Prosperity, without Employee’s prior written consent, in
Employee’s responsibilities to Prosperity as such responsibilities existed at
the time of the

 

-5-



--------------------------------------------------------------------------------

occurrence of such Change in Control (or as such responsibilities may thereafter
exist from time to time as a result of changes in such responsibilities made
with Employee’s prior written consent); or

(c) the failure of Prosperity to continue to provide Employee with office space,
related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) that are both commensurate with the
position of President and Employee’s responsibilities to and position with
Prosperity at the time of the occurrence of such Change in Control and not
materially dissimilar to the office space, related facilities and support
personnel provided to other key executive officers of the Bank; or

(d) a reduction by Prosperity in the amount of Employee’s Base Salary specified
in Section 4.1(a) (or as subsequently increased) and as in effect at the time of
the occurrence of such Change in Control, or a failure of Prosperity to pay such
Base Salary to the Employee at the time and in the manner specified in
Section 4.1(a) of this Agreement; or

(e) the relocation, without Employee’s prior written consent, of Prosperity’s
principal executive offices to a location outside the county in which such
offices are located at the time of the occurrence of such Change in Control; or

(f) the failure of Prosperity to obtain the assumption by any successor to
Prosperity of the obligations imposed upon Prosperity under this Agreement, as
required by this Agreement; or

(g) the employment of Employee under this Agreement is terminated by Prosperity
without Cause; or

(h) Prosperity notifies Employee of Prosperity’s intention not to observe or
perform one or more of the obligations of Prosperity under this Agreement; or

(i) Prosperity breaches any provision of this Agreement.

8.6 Change in Control. As used herein, the term “Change in Control” shall mean
the occurrence with respect to Prosperity of any of the following events:
(a) the acquisition of all or substantially all of the assets of the Company or
the Bank, (b) the acquisition of securities representing 25% or more of the
issued and outstanding voting securities of the Company or the Bank or (c) the
Company or the Bank is acquired pursuant to a merger, consolidation or other
corporate reorganization.

8.7 Limitation of Payments. Notwithstanding anything in this Agreement to the
contrary, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Internal Revenue Code of 1986, as amended (the “Code”))
and the payments provided for in this Agreement, together with any other
payments which Employee has the right to receive from Prosperity, would
constitute a “parachute payment” (as defined in Section 280G(b)(2) of the Code),
and Employee is not subject to any agreement providing for “gross-up” payments
to Employee of such amounts as may be necessary to pay any applicable excise tax
under

 

-6-



--------------------------------------------------------------------------------

Section 4999 of the Code and any applicable income tax relating thereto, the
total amount of all such payments that constitute “parachute payments” shall be
reduced to an amount that is one dollar ($1.00) less than three (3) times
Employee’s “base amount” (as defined in Section 280G(b)(3) of the Code) so that
no portion of such payments to Employee shall be subject to the excise tax
imposed by Section 4999 of the Code; provided, however, that such reduction
shall occur only if such reduction will result in a greater net after-tax
payment to Employee than would the payment of all such amounts without reduction
(taking into account any applicable excise tax under Section 4999 of the Code
and any applicable income tax).

8.8 Code Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if at the time of Employee’s termination of employment, Employee is a
“specified employee” as defined in Section 409A of the Code, no payment or
benefit will be provided under this Section 8 until the earliest of (A) the date
which is 6 months after the date of Employee’s termination of employment, or
(B) the date of Employee’s death. The first sentence of this paragraph shall
apply only to the extent required to avoid Employee’s incurrence of any
additional tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder.

Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, such payments shall be
made no earlier than at such times allowed under Section 409A of the Code.

If any provision of this Agreement (or of any award of compensation) would cause
Employee to incur any additional tax or interest under Section 409A of the Code
or any regulations or Treasury guidance promulgated thereunder, Prosperity may
reform such provision; provided that Prosperity shall (i) maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A of the Code and (ii) notify and
consult with Employee regarding such amendments or modifications prior to the
effective date of any such change.

9. Notices. Any notice under this Agreement must be in writing and may be given
by certified or registered mail, postage prepaid, addressed to the party or
parties to be notified with return receipt requested, or by delivering the
notice in person. For purposes of notice, the address of Employee or any
administrator, executor or legal representative of Employee or his estate, as
the case may be, shall be the last address of the Employee on the records of
Prosperity. The address of the Company and the Bank shall be its respective
principal business address.

10. Governing Law. This Agreement shall be governed by the laws of the State of
Texas.

11. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes any other
employment agreements or understandings, written or oral, between the parties.
This Agreement may only be amended in writing signed by the parties; provided,
that no amendment to this Agreement shall be effective unless authorized by
resolution of the Boards of Directors of the Company and the Bank and signed on
behalf of each of the Company and the Bank by a duly authorized officer of the
Company and the Bank, respectively, other than Employee.

 

-7-



--------------------------------------------------------------------------------

12. Remedies, Modification and Separability. Employee and Prosperity agree that
Employee’s breach of Sections 5 and 6 of this Agreement will result in
irreparable harm to Prosperity, that no adequate remedy at law is available, and
that Prosperity shall be entitled to injunctive relief; however, nothing herein
shall prevent Prosperity from pursuing any other remedies at law or at equity
available to it. Should a court of competent jurisdiction declare any of the
covenants set forth in Sections 5 or 6 unenforceable, the court shall be
empowered to modify or reform such covenants so as to provide relief reasonably
necessary to protect the interests of Prosperity and Employee and to award
injunctive relief, or damages, or both, to which Prosperity may be entitled. If
any provision of this Agreement is declared by a court of last resort to be
invalid, Prosperity and Employee agree that such declaration shall not affect
the validity of the other provisions of this Agreement. If any provision of this
Agreement is capable to two constructions, one of which would render the
provision void and the other of which would render the provision valid, then the
provision shall have the construction which renders it valid.

13. Preservation of Business; Fiduciary Responsibility. Employee shall use his
best efforts to preserve the business and organization of Prosperity, to keep
available to Prosperity the services of its present employees and to preserve
the business relations of Prosperity with suppliers, distributors, customers and
others. Employee shall not commit any act which would injure Prosperity.
Employee shall observe and fulfill proper standards of fiduciary responsibility
attendant upon his Office.

14. Successors; Binding Agreement. This Agreement is personal to Employee and
without the prior written consent of the Company and the Bank shall not be
assignable by Employee other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Employee’s legal representatives and heirs. This Agreement shall inure to the
benefit of and be binding upon each of the Company and Bank and its respective
successors and assigns. Prosperity shall require any corporation, entity,
individual or other person who is the successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization, or otherwise) to all or
substantially all of the business or assets of the Company or the Bank to
expressly assume and agree to perform, by a written agreement in form and
substance satisfactory to Employee, all of the obligations of Prosperity under
this Agreement. As used in this Agreement, the terms “Company,” “Bank” and
“Prosperity” shall mean the Company, the Bank and Prosperity as hereinbefore
defined and any successor to their respective business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, written agreement, or otherwise.

15. Waiver of Breach. The waiver by Prosperity of a breach of any provision of
this Agreement by Employee shall not operate or be construed as a waiver by
Prosperity of any subsequent breach of Employee.

16. Revocation of Previous Employment Agreements. Any and all previous
employment agreements existing between the Company and/or the Bank and Employee
are revoked and canceled.

 

-8-



--------------------------------------------------------------------------------

17. Headings. The section headings in this Agreement are for convenience of
reference and shall not be used in the interpretation or construction of this
Agreement.

18. Attorney’s Fees. In the event Prosperity or Employee breaches any term or
provision of this Agreement and the other party employs an attorney or attorneys
to enforce the terms of this Agreement, then the breaching or defaulting party
agrees to pay the other party the reasonable attorney’s fees and costs incurred
to enforce this Agreement.

19. Counterparts. This Agreement may be executed in multiple counterparts each
of which shall be deemed an original and all of which shall constitute one
instrument.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

PROSPERITY BANCSHARES, INC. By:  

/s/ David Zalman

  David Zalman   Chairman of the Board and   Chief Executive Officer PROSPERITY
BANK By:  

/s/ David Zalman

  David Zalman   Chairman of the Board and   Chief Executive Officer EMPLOYEE

/s/ James D. Rollins III

James D. Rollins III

 

-10-